Citation Nr: 1741626	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-43 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability of the thoracolumbar spine, characterized as spinal nerve degeneration with pain and numbness and degenerative arthritis of the spine, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for peripheral neuropathy to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for dermatitis or eczema and onychomycosis of the toenails, claimed as skin defacing on hand and legs, skin condition, bilateral feet, skin condition, bilateral hands and soft tissue sarcomas, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1957 to June 1960, and in the United States Army from September 1960 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky,

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In furtherance of substantiating his claims, the Veteran was afforded a VA examination in July 2014.  With respect to the skin, examination resulted in assessments of atopic dermatitis and onychomycosis of the toenails.  With respect to the spine, degenerative joint disease (DJD) of the spine was assessed.  In each case, the examiner rendered negative etiological opinions.  
Regarding the skin, the July 2014 examiner concluded that it was less likely than not that the diagnosed disabilities were incurred in or caused by the claimed in-service injury, event or illness.  In terms of rationale, the examiner stated that they reached this conclusion "because there is no documentation of any skin condition while in service" and that the Veteran's "[r]etirement exam 4/18/1977 is normal for skin."  

With respect to the spine, the examiner also concluded that that it was less likely than not that the diagnosed disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that "there is no documentation of any back condition while in service" and that the Veteran had a pars defect that "resulted in a slight L5-S1 spondolysthesis and narrowing of L5-S1" and that the "pars defect is genetic/congenital and not the result of military service."

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Here, in regard to the skin, the July 2014 VA examiner stated that the service records did not document any conditions of the skin.  However, the Board's review of the service records shows several instances of skin complaints.  See e.g. March 1963 service record noting burning irritation of the skin, and December 1963 service record indicating tinea cruris.  Thus, it appears to the Board that the examiner's opinion is based upon a less than complete review of the service records.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.  

With respect to the claimed disability of the spine, the examiner concluded that the Veteran had a genetic/congenital pars defect that resulted in the Veteran's disability of the spine.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2016), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Otherwise, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  

Further examination is necessary to decide the claim.  As the July 2014 examiner identified that the Veteran had a congenital/genetic disorder of the spine prior to service, the issue of whether there was a defect such that there may have been superimposed injury or disease in service that resulted in additional disability of the spine must be addressed.  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the July 2014 VA examination of the Veteran for an addendum.  If the July 2014 examiner is not available, the claims file must be available to another appropriate examiner for the requested opinion:  After a review of the claims file, the author of the July 2014 opinion or other health care provider must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

With respect to the assessed pars defect, characterized as a congenital/genetic defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the spine.  
The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Return the claims file to the examiner who conducted the July 2014 VA examination of the Veteran for an addendum.  If the July 2014 examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion:  After a review of the claims file, the author of the July 2014 opinion or other health care provider must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the skin is related to the Veteran's active service.  Consideration should be given to service treatment records documenting skin complaints and tinea cruris.

The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

